DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 3, 4 and 9, in the reply filed on 03/24/2021 is acknowledged. The traversal is on the ground(s) that “the claims pending in this U.S. National Stage application should be considered to have unity of invention … non-elected claims 2, 5-8 and 10-15 should be examined in the instant application because the search would be co-extensive, or at least significantly overlap… if the Examiner were to perform a search for non-elected claims 2, 5-8 and 10-15, it would not appear to be a serious burden in conducting the examination of Groups II-VI”. This is not found persuasive because the standard for U.S. national stage applications under 35 U.S.C. 371 is the requirement for unity of invention, the basis of which is determining a special technical feature between the groups. The applicant also noted that the instant application is U.S. National Stage application. The examiner noted the existence of the common technical feature in all groups, however, there is no contribution of this common technical feature over the prior arts, as discussed in the Requirement for Restriction dated 02/25/2021. Examiner notes that while Applicant argues that there is no search burden on the examiner, serious search burden is a requirement for US applications filed under 35 U.S.C. 111(a), not for the national stage entry applications. Claims 2, 5-8 and 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/24/2021. The requirement is still deemed proper and is therefore made FINAL. Claims 1, 3, 4 and 9 are currently examined on the merits.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “… wherein the projecting portion… adjacent to the silicon ingot…” which should read “… wherein the ring-shaped projecting portion … adjacent to the single crystal silicon ingot …” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 3 and 4 recite the limitation "the vertical wall adjacent to the single crystal  silicon ingot". There is insufficient antecedent basis for this limitation in the claim. For examining purpose, this limitation is interpreted as “the one of the vertical walls that is adjacent to the single crystal  silicon ingot”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al (US 20060124052 A1, “Harada”), and further in view of Li et al (CN 105239150 A, machine translation, “Li”).
Regarding claim 1, Harada (entire document) teaches a heat shield member 36 (shielding member) provided in a single crystal pulling device 10 (apparatus) for pulling a single crystal silicon rod 25 (ingot) from a silicon melt 12 which is stored in a quartz crucible 13 and is heated by a heater 18 placed around the crucible 13 (fig 2, 0031), the heat 
Harada teaches the inner wall of the two vertical walls 44 that is adjacent to the silicon rod/ingot 25 (figs 1 and 2) and the heat insulating material 47 is positioned inside the walls 44/42/46 (figs 1-10), but does not explicitly teach that there is a gap between one of the vertical walls that is adjacent to the silicon ingot and the heat insulating material. However Li teaches a furnace for growing a silicon ingot, wherein a member (surrounding the ingot) includes a wall 1 that is adjacent to the ingot 9 and an insulating material 4 positioned inside of the member (figs 1 and 3, 0041), and a gap is provided between the insulating material 4 an inner portion of the wall 1 (figs 1 and 2, 0054, 0056, 0062, 0067 and claim 6). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Harada by providing a gap between the inner wall and the insulating material as suggested by Li in order to reduce production costs and improve the quality of the ingot products (Li 0056, 0057, 0062 and 0067).
Regarding claim 3, Harada/Li teaches that the one of the vertical walls (the inner wall of the vertical walls 44) that is adjacent to the single crystal silicon ingot and the bottom wall (bottom wall 42) are integrally formed (fig 1-10, 0036). The court has also held that making the structure integral would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714